Case: 12-30341       Document: 00512358096         Page: 1     Date Filed: 08/29/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          August 29, 2013
                                     No. 12-30341
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

GREGORY JERMAINE COLLINS,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:04-CR-153-2


Before DAVIS, SOUTHWICK, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       In 2008, Gregory Jermaine Collins pled guilty pursuant to a written plea
agreement to one count of distribution of cocaine base. This offense carried a
mandatory minimum sentence of 60 months. The Government moved to reduce
Collins’s sentence below the statutory minimum sentence due to his substantial
assistance. The district court, stating it was granting the motion, gave Collins
a sentence of 71 months. In 2011, the district court granted its sua sponte
motion under 18 U.S.C. § 3582(c)(2) and reduced his sentence to 57 months.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-30341    Document: 00512358096       Page: 2   Date Filed: 08/29/2013

                                   No. 12-30341

      In January 2012, the district court filed another Section 3582(c)(2) motion
on behalf of Collins and other offenders who were potentially eligible for a
sentence reduction under Amendment 750 to the Sentencing Guidelines. The
Federal Public Defender was appointed to represent them. Section 3582(c)(2)
allows for modification when a defendant’s sentence was “based on a sentencing
range that has subsequently been lowered” in the Guidelines. The Government
argued that Collins’s sentence was not based on the Guidelines but that he had
been subject to a statutory minimum sentence. Further, no statutory authority
– only an amendment to the Guidelines – supported a further reduction. As we
have held, a district court “lacks authority to impose a sentence below the
statutory minimum absent a statutory exception.” United States v. Carter, 595
F.3d 575, 578-79 (5th Cir. 2010). In March 2012, the district court refused to
reduce Collins’s sentence again.
      Collins distinguishes Carter by arguing that because his original sentence
was above the statutory minimum sentence, his sentence was not based on the
statutory minimum. Under Carter, though, there must be statutory authority
for reducing a sentence below a statutory minimum. Such authority can come
from 18 U.S.C. § 3553(e) for substantial assistance from a defendant, as we
explained in United States v. Benton, No. 12-30367 (5th Cir. Apr. 22, 2013)
(unpublished). The Government at the time of initial sentencing in 2011 moved
to reduce Collins’s sentence below the statutory minimum because of his
assistance, but the court sentenced him to 71 months. The sentence was later
reduced to 57 months, apparently pursuant to Amendments 706 and 711 that
lowered the sentencing range for crack cocaine offenses. The Government
argues that reduction was 3 months below the authority of the court. That
earlier reduction is not under review, and we do not address it.
      Collins presents no statutory authority by which his sentence can now be
reduced further below the statutory minimum of 60 months for his offense.
      AFFIRMED.

                                        2